EXHIBIT 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     This is an AMENDMENT dated as of December 19, 2008 to an Employment
Agreement entered into as of October 8, 2003 (the “Employment Agreement”), by
and between First Potomac Realty Investment Limited Partnership, a Delaware
limited partnership, (the “Company”) and Douglas J. Donatelli (“Executive”).
     WHEREAS, First Potomac Realty Trust, a Maryland real estate investment
trust, (the “Trust”) is the Company’s general partner; and
     WHEREAS, the Company and the Executive desire to continue to the
Executive’s employment in the Trust’s business on the terms and conditions set
forth in the Employment Agreement as amended hereby.
     NOW THEREFORE, in consideration of the promises and mutual covenants
contained herein as well as in the Employment Agreement, the Parties agree as
follows:
     1. The Employment Agreement (including the Exhibits thereto) between the
Company and Executive is incorporated by reference herein. To the extent any
term or condition set forth in the Employment Agreement conflicts with this
Amendment, the Amendment shall control and be binding on the parties.
     2. Section 1.4 of the Employment Agreement is amended to read in its
entirety as follows:
1.4. Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”) at the annual rate of
$340,000, payable in installments at such times as the Company customarily pays
its other senior level executives. Executive’s Base Salary shall be reviewed
annually by the Board of Trustees of the Trust (the “Board”) (or the
compensation committee of the Board) pursuant to the Board’s normal performance
review policies for senior level executives.
     3. Section 1.5 of the Employment Agreement is amended to read in its
entirety as follows:

1.5.   Annual Incentive Award. Executive shall be entitled to receive an annual
cash incentive bonus for each fiscal year during the Employment Term consistent
with the Short-Term Incentive Plan or other bonus policy adopted by the Board
(or the compensation committee of the Board) (the “Bonus Policy”). If the
Executive or the Company, as the case may be, satisfies the performance criteria
contained in such Bonus Policy for a fiscal year, Executive shall receive an
annual incentive bonus in an amount determined by the Board (or the compensation
committee of the Board). If the Executive or the Company, as the case may be,
fails to satisfy the performance criteria contained in such Bonus Policy for a
fiscal year, the Board (or the compensation committee of the Board) may
determine whether any incentive bonus shall be payable to Executive for that
year. For purposes of this Agreement, the term “Incentive Bonus” shall mean the
amount established pursuant to this Section 1.5.

     4. Section 1.8(b) of the Employment Agreement is amended to read in its
entirety as follows:
1.8. Incentive Compensation.
          (b) Executive shall be entitled to participate in any short-term and
long-term incentive programs (including without limitation the 2003 Equity
Compensation Plan and any subsequently implemented stock award plans)
established by the Company or the Trust for the Company’s senior level
executives generally, at levels commensurate with the benefits provided to other
senior executives and with adjustments appropriate for his position as specified
in Section 1.2.
     5. Section 2.1(c) and (c)(1) of the Employment Agreement are amended to
read in their entirety as follows:

 



--------------------------------------------------------------------------------



 



2.1. Termination Without Cause; Resignation for Good Reason.
          (c) Notwithstanding the provisions of Section 2.1(b), in the event
that Executive executes and does not revoke a written release within ninety
(90) days of such removal or resignation, substantially in the form attached
hereto as Exhibit A (the “Release”), of any and all claims against the Company
and all related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims for any
entitlements under the terms of this Agreement or under any plans or programs of
the Company under which Executive has accrued a benefit), Executive shall be
entitled to receive, in lieu of the payment described in Section 2.1(b), the
following:
               (i) Two (2) times Executive’s Base Salary, at the rate in effect
immediately before Executive’s termination of employment, payable in equal
installments, consistent with the Company’s past payroll practices, over the
twenty-four (24) month period after the Executive’s Date of Termination,
commencing with the first payroll period that occurs after the period during
which Executive’s right to revoke his acceptance of the terms of the Release has
expired.
     6. Section 2.7 of the Employment Agreement is amended to read in its
entirety as follows:
2.7. Definitions.
          (a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:
               (i) Executive shall have been indicted for or convicted of, or
entered a plea of guilty or nolo contendre to, a felony,
               (ii) Executive continually fails substantially to perform his
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has been materially and demonstrably detrimental to the Company and has
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Trust, has been delivered to Executive specifying the manner in which Executive
has failed substantially to perform,
               (iii) Executive engages in willful misconduct in the performance
of his duties, or
               (iv) Executive breaches any non-competition, non-disclosure or
non-solicitation agreement in effect with the Company.
          (b) “Date of Termination” shall mean the date that the termination of
Executive’s employment with the Company is effective on account of the
Executive’s death, Executive’s Disability, termination by the Company for Cause
or without Cause or by the Executive for Good Reason or without Good Reason, as
the case may be. The Employment Term shall end on the Date of Termination.
          (c) “Good Reason” shall mean the occurrence of any of the following
events or conditions, provided (x) the Executive has notified the Company in
writing of the existence of an event or condition described in this section
within ninety (90) days of the initial existence of the event or condition and
(y) the Company has not remedied the event or condition within thirty (30) days
of its receipt of Executive’s notice:
               (i) a substantial reduction in Executive’s Base Salary;
               (ii) a demotion of Executive;
               (iii) a material reduction of Executive’s duties hereunder;

 



--------------------------------------------------------------------------------



 



               (iv) the Company’s requiring Executive to be based at a location
other than in the Washington, D.C. metropolitan area;
               (v) the non-renewal of the Agreement by the Company in accordance
with Section 1.1; or
               (vi) any material breach of this Agreement by the Company.
          (d) “Incentive Pay” shall mean the greater of (i) Executive’s maximum
Incentive Bonus for which Executive was eligible during the period that includes
the Date of Termination or (ii) the highest aggregate bonus or incentive payment
paid to Executive during any of the three (3) full calendar years prior to his
Date of Termination. For purposes of this definition, “Incentive Pay” does not
include any stock option, stock appreciation, stock purchase, restricted stock
or similar plan, program, arrangement or grant, one time bonus or payment
(including, but not limited to, any sign-on bonus), any amounts contributed by
the Company for the benefit of Executive to any qualified or nonqualified
deferred compensation plan, or any amounts designated by the parties as amounts
other than Incentive Pay.
     7. Section 9 of the Employment Agreement is amended to read in its entirety
as follows:
9. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Bethesda, Maryland
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before a single
arbitrator. The arbitrator shall be as mutually agreed upon by the Company as
the Executive or if there is no such agreement, shall be selected by the
American Arbitration Association. Any award entered by the arbitrator shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrator
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. If Executive prevails on any
material issue which is the subject of such arbitration or lawsuit, the Company
shall be responsible for all of the fees of the American Arbitration Association
and the arbitrator and any expenses relating to the conduct of the arbitration
(including the Company’s and Executive’s reasonable attorneys’ fees and
expenses). Otherwise, each party shall be responsible for its own expenses
relating to the conduct of the arbitration (including reasonable attorneys’ fees
and expenses) and shall share the fees of the American Arbitration Association
     8. Section 10 of the Employment Agreement is amended to read in its
entirety as follows:
10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered, mailed by
registered or certified mail, or sent by nationally recognized overnight courier
service, as follows (provided that notice of address shall be deemed given only
when received):
If to the Company, to:
First Potomac Realty Trust
7600 Wisconsin Avenue; 11th Floor
Bethesda, Maryland 20814
Attn: General Counsel
With a required copy to:
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street

 



--------------------------------------------------------------------------------



 



Richmond, Virginia 23219
Attn: David C. Wright, Esq.
If to Executive, to:
Douglas J. Donatelli
First Potomac Realty Trust
7600 Wisconsin Avenue; 11th Floor
Bethesda, Maryland 20814
or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.
     9. The Employment Agreement is amended by adding the following Section 18:
18. Section 409A. These provisions of this Plan are intended and shall be
interpreted and administered so as to not result in the imposition of additional
tax or interest under Section 409A of the Internal Revenue Code where
applicable. Without limiting the preceding sentence and notwithstanding any
other provision of this Agreement, if at termination of employment the Executive
is considered a Specified Employee within the meaning of Section 409A of the
Code, benefits that are to be paid upon termination of employment may not
commence earlier than six (6) months after the date of such termination of
employment, and any benefits which would otherwise be paid to the Participant
within the first six months following the termination of employment shall be
accumulated and paid to the Participant in a lump sum on the first day of the
seventh month following the termination of employment.
     10. Section 3(a) of Exhibit B to the Employment Agreement is amended to
read in its entirety as follows:
     Non-Competition.
     (a) During my employment by the Company and for a period of one (1) year
after my termination of employment for any reason, I will not, except with the
prior written consent of the Board of Trustees of First Potomac Realty Trust
(the “Board”), directly or indirectly, own, manage, operate, join, control,
finance or participate in the ownership, management, operation, control or
financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise with, or use or permit
my name to be used in connection with, any business or enterprise which is
engaged in any business or enterprise that acquires, operates and develops
properties in the industrial and flex property markets, within the Company’s
“Service Area,” as defined below. For the purposes of this Section, “Service
Area” shall mean (i) the States of Maryland and West Virginia, (ii) the
Commonwealth of Virginia, (iii) Washington, D.C. and any other state or
commonwealth in which the Company is doing business or has determined to do
business at the date of my termination.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first above written.

                          EXECUTIVE    
 
                        /s/ Douglas J. Donatelli                  
Witness
               
 
                        FIRST POTOMAC REALTY    
 
                Attest       INVESTMENT LIMITED PARTNERSHIP    
 
               
 
      By:   First Potomac Realty Trust    
 
          Its general partner    

 



--------------------------------------------------------------------------------



 



                 
 
      By:   /s/ Joel F. Bonder    
 
      Name:  
Joel F. Bonder
   
 
      Title:   Executive Vice President and General Counsel    

                          GUARANTOR    
 
                        FIRST POTOMAC REALTY TRUST    
 
Attest
               

                 
 
      By:   /s/ Joel F. Bonder    
 
      Name:  
Joel F. Bonder
   
 
      Title:   Executive Vice President and General Counsel    

 